  8:19-cr-00300-RFR-SMB Doc # 108 Filed: 11/16/20 Page 1 of 2 - Page ID # 184



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:19CR300

         vs.
                                                                 ORDER ON APPEARANCE FOR
ISAIAH NEVINS,                                                  PRETRIAL RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on November 4, 2020 regarding Petition for Action
on Conditions of Pretrial Release [90]. Jerrold Black represented the defendant. Martin Conboy
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148. The defendant entered a denial and the matter was continued
for a disposition and detention hearing.
        The defendant appeared before the Court on November 16, 2020 for his disposition and
detention hearing.    Jerrold Black represented the defendant.         Martin Conboy represented the
government. The defendant entered an admission to violating condition(s) of release. The Court took
judicial notice of the petition and violation report. The Court finds the defendant freely, knowingly,
intelligently, and voluntarily admitted violating release condition (k). The Court further finds there is
clear and convincing evidence that a condition was violated. Therefore, the Court finds the defendant
violated the Order Setting Conditions of Release [54].
        The government requested an order of revocation and detention. The defendant requested
release on present or amended conditions. After consideration of the report of Pretrial Services and
the arguments of the parties, and affording the defendant an opportunity for allocution, the Court finds
there is no condition or combination of conditions of release that will assure that the defendant will not
flee or pose a danger to the safety of any other person or the community; and the defendant is unlikely
to abide by any condition or combination of conditions of release. The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [54] is revoked and the
defendant shall be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
Court of the United States or on the request of an attorney for the government, the person in charge
  8:19-cr-00300-RFR-SMB Doc # 108 Filed: 11/16/20 Page 2 of 2 - Page ID # 185




of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 16th day of November, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge




                                                  2
